department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u i l uec song legend taxpayer a ira x property d company c bank b bank f account f account g individual m dear this is in response to your letter dated date as supplemented by correspondence dated august date and date submitted by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a maintained an individual_retirement_arrangement ira with company c taxpayer a states that on date he transferred property consisting of property d from an ira maintained by company c to ira x maintained by bank b taxpayer a states that he wanted sole control_over his account but because of a misunderstanding caused in part by a language barrier bank b set up ira x with control of the investment decisions by its trust division rather than by taxpayer a upon discovering that he did not have sole control of the investment decisions of ira x on date taxpayer a requested that the ira x assets property d be transferred to a self-directed_ira brokerage account so that taxpayer a would have sole control_over the investment decisions pursuant to taxpayer a’s request on date bank b made an in-kind transfer of all of the property held in ira x to account f established with bank f a separate subsidiary of bank b which he believed to be a self-directed_ira brokerage account but which in fact was a non-ira account taxpayer a states that the purpose of the transfer was to permit the investment of ira x individual marketable_securities through a licensed broker-dealer as directed by taxpayer a rather than bank b’s trust division taxpayer a states that per his written instruction on date he made his intentions known to the bank f representative that he had intended to transfer ira x to a self-directed_ira account but he was not provided with an ira application in addition an inexperienced employee at bank f did not provide the correct paperwork and set up the new account as a brokerage account into while preparing taxpayer a’s tax_return upon extension in the taxpayer's accountant discovered that he had a large balance in a new account the accountant researched the account and discovered that this new account with bank f was not established as an ira account the accountant had not previously noticed this error because form 1099-r was never issued by the trust division of bank b and taxpayer a did not bring this to his accountant’s attention because taxpayer a believed that he had properly executed a tax free rollover account with bank f when the accountant notified taxpayer a of the error taxpayer a immediately contacted bank b and requested that the date transaction be reversed and property d be transferred back into his ira bank f refused to transfer the 2uu709068 money because more than days had elapsed since the initial transfer occurred in date in a letter dated date individual m assistant vice president and counsel of bank f verified the fact that the representative of bank f opened the new account account g a non-iira account contrary to taxpayer a’s instructions and intentions and that taxpayer a intended to open a self-directed_ira account in addition individual m acknowledged the errors and omissions committed by both bank b and bank f taxpayer a asserts that his failure to complete a rollover within the 60-day rollover period was due to bank f’s error in completing the necessary paperwork that resulted in property d being deposited into a non-retirement account instead of an ira as he intended taxpayer a further asserts that he has not used or withdrawn any of the property d nor made any contribution in cash or in_kind property since date documentation and account statements submitted with the request support the above assertions made by taxpayer a based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution_of_property d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount 2uuu709068 which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without __fegard to sec_408 section sn d b of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertions that he failed to complete a rollover of property d to an ira within the 60-day rollover period because of the errors committed by both banks b and f therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution_of_property d from ira x taxpayer a is granted a period of days from the date of this ruling to contribute property d to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution property d will be considered a valid rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed to taxpayer a by sec_401 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions regarding this letter please contact _se t ep ra t at incerely yours ks z rances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice
